PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,480,459
Issue Date: November 01, 2016
Application No. 14/147,124
Filed: January 03, 2014
Attorney Docket No. 2520.0300002 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed November 13, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½, year maintenance fee by November 02, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of  the mail  date of this decision.
  
Since the address in the present petition differs from the correspondence address of record, a onetime courtesy copy of this decision is being mailed to the address given in the petition. However, petitioner should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:  	Roger A Davenport P.A.3111 NE 51 Street Unit 202Fort Lauderdale, FL 33308UNITED STATES